DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 11-12 and 14 cite a computer software program product having computer software program code.  The computer software program code is not embedded in a non-transitory computer readable medium.  It is noted that the computer software program code’s functionality cannot be realized without a computer readable medium.  Thus, the computer software program code is treated as non-statutory functional descriptive material (MPEP 2106.01.I).

Regarding claim(s) 11-12 and 14, the computer-readable recording medium covers both non-transitory tangible media and transitory propagating signals.  As such, these claims are drawn to signals per se and are not directed to tone of the statutory categories of invention (See MPEP 2106.01).
It is noted that a non-transitory computer readable medium that would permit the functionality of the program to be realized, would be directed to a product and be within a 

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 10, a method), machine (claim 1 of a system), or manufacture (claims 11 and 14, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
5.	Evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
an internal temperature data obtainer that obtains internal temperature data of a user mobile terminal device carried by a user; 
an operation data obtainer that obtains operation data on an operation state of the user mobile terminal device; and 
a temperature estimator that calculates an estimated value of an external temperature in a vicinity of the user mobile terminal device from the internal temperature data and the operation data of the user mobile terminal device, 
based on correlation among internal temperature data of a mobile terminal device for measurement, operation data on an operation state of the mobile terminal device for measurement, and actual temperature data that represents an actual environmental temperature in a vicinity of the mobile terminal device for measurement.

Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “mobile terminal device” is the mere field of technology from which the data is gathered.  Therefore the claims are found to be patent ineligible.  
The elements of “obtainer,” and “estimator” is “a processor” which is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claims 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.		
6.	Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
calculating an estimated value of an external temperature in a vicinity of a user mobile terminal device from internal temperature data of the user mobile terminal device carried by a user and operation data on an operation state of the user mobile terminal device, 
based on correlation among internal temperature data of a mobile terminal device for measurement, operation data on an operation state of the mobile terminal device for measurement, and actual temperature data that represents an actual environmental temperature in a vicinity of the mobile terminal device for measurement.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “calculating an estimated value of an external temperature in a vicinity of a user mobile terminal device,” such an estimate is abstract data.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim 
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim 13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 13 are generic elements.	
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
7.	Evaluating claim 11, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
an internal temperature data obtainer that obtains internal temperature data of a user mobile terminal device carried by a user; 
an operation data obtainer that obtains operation data on an operation state of the user mobile terminal device; and 
a temperature estimator that calculates an estimated value of an external temperature in a vicinity of the user mobile terminal device from the internal temperature data and the operation data of the user mobile terminal device, 
based on correlation among internal temperature data of a mobile terminal device for measurement, operation data on an operation state of the mobile terminal device for 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “calculates an estimated value of an external temperature in a vicinity of the user mobile terminal device,” such an estimate is abstract data.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “mobile terminal device” is the mere field of technology from which the data is gathered.  Therefore the claims are found to be patent ineligible.  
The elements of “A computer readable recording medium”  and “a processor” (“obtainer,” and “estimator”) which is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	The additional limitations of claim 12 is merely extensions of abstract ideas.	
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
8.	Evaluating claim 14, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
an internal temperature data obtainer that obtains internal temperature data of a user mobile terminal device carried by a user; 
an operation data obtainer that obtains operation data on an operation state of the user mobile terminal device; and 
a temperature estimator that calculates an estimated value of an external temperature in a vicinity of the user mobile terminal device from the internal temperature data and the operation data of the user mobile terminal device, 
based on correlation among internal temperature data of a mobile terminal device for measurement, operation data on an operation state of the mobile terminal device for measurement, and actual temperature data that represents an actual environmental temperature in a vicinity of the mobile terminal device for measurement.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “mobile terminal device” is the mere field of technology from which the data is gathered.  Therefore the claims are found to be patent ineligible.  
The elements of “a computer readable recording medium”  and “a processor” (“obtainer,” and “estimator”) which is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim 12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 12 is merely extensions of abstract ideas.	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data obtainer, described in paragraphs [0029]- [0031] of the printed publication and interpreted as a CPU (Central Processing Unit) 306.
estimator, described in paragraphs [0029]- [0031] of the printed publication and interpreted as a CPU (Central Processing Unit) 306.
in claims 1, 11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “The temperature estimation method” but claim 11 from which it depends recites “a computer readable recoding medium.”  Further, it is not definite what “the formula” refers to.  Therefore, the claim is indefinite.
	
Examiner’s Note
Claims 1-14 define over the cited prior art.
Although US Publication 2015/0177076 discloses a temperature estimation system “method for determining the ambient temperature of a mobile device” [Abstract], “The ambient temperature is estimated with the aid of the internal temperature sensors and the power consumption (heat) of the device” [0003]) comprising:
an internal temperature data obtainer that obtains internal temperature data of a user mobile terminal device carried by a user (“The temperature behavior may also be modeled in relation to the environment using multiple internal temperature sensors Tg1, Tg2, Tg3, different thermal resistances R1, R2, R3 or capacitances C1, C2, C3 and one resistor R12 and R23 each between the temperature measuring points” [0028]); 
an operation data obtainer that obtains operation data on an operation state of the user mobile terminal device (“determining an operating condition of the mobile device for determining a thermal condition of the mobile device in a first step” [0005] “depending on the instantaneous operating condition of the smart phone”  [0021]); and 
a temperature estimator that calculates an estimated value of an external temperature in a vicinity of the user mobile terminal device from the internal temperature data and the operation data of the user mobile terminal device, based on correlation among internal temperature data of a mobile terminal device for measurement, operation data on an operation state of the mobile terminal device for measurement (“determining an operating condition of the mobile device for determining a thermal condition of the mobile device in a first step” [0005], “estimating a dynamic parameter .tau.(t), which characterizes the thermal behavior of the mobile device in a second step” [0006], “calculating an ambient temperature (T.sub.amb) of the mobile device with the aid of the dynamic parameter .tau.(t) in a third step” [0007], “The temperature behavior may also be modeled in relation to the environment using multiple internal temperature sensors Tg1, Tg2, Tg3, different thermal resistances R1, R2, R3 or capacitances C1, C2, C3 and one resistor R12 and R23 each between the temperature measuring points” [0028]),
the prior art fails to teach or suggest the further inclusion of:
actual temperature data that represents an actual environmental temperature in a vicinity of the mobile terminal device for measurement.  
Although KR 2005082944 teaches 
 “The controller receives weather information(519)… the controller outputs the ambient temperature of the mobile terminal together with the weather information(529)” [Description], the references do not teach using the external weather information with the sensed temperature and operation state to estimate a temperature.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
Each remaining claim depends upon independent claims 1, 10, 11 and 14 and thus defines over the prior art for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Publication 9,966,783 discloses a compensated ambient temperature represents an estimate of the real ambient temperature based on the sensed ambient temperature as supplied by the temperature sensor and by taking into account the heat generated at least at one heat releasing 
US Publication 2003/0064749 discloses an accelerated ambient temperature measurement module measures the accelerated ambient temperature based on the temperature of the housing or the battery. The mobile phone has a resistor arranged in relation to either the housing or battery, and the accelerated ambient temperature measurement module determines the accelerated ambient temperature based on certain equations [Abstract].
WO 2015154446 A1 teaches acquiring current situation information about a mobile terminal, internal temperature and current ambient temperature of the mobile terminal (S100), where the current situation information about the mobile terminal comprises status of the mobile terminal to be stationary currently or the mobile terminal to be mobile state currently. A current state of the mobile terminal is determined (S102) according to the current situation information, the internal temperature and the current ambient temperature. A preset operation is executed (S104) according to the current state [Abstract].
US Publication 2014/0114624  teaches the processor performs a linear regression on an equation AMSL altitude=offset+ScaleFactor*PressureAltitude to solve for the offset and the ScaleFactor, and then estimates the temperature at sea level as 1-ScaleFactor=(T-15)/3. The model may be used to estimate ambient air temperature or weather conditions [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857